Citation Nr: 1010808	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dysplasia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in part, denied service 
connection for dysplasia.


FINDINGS OF FACT

1.  The Veteran had dysplasia during service.

2.  There is no diagnosis of dysplasia during the period of 
the claim.


CONCLUSION OF LAW

Dysplasia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in November 2004, May 2006, 
and June 2006, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the May 
and June 2006 notice letters informed the Veteran as to 
disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  Thus, the Board acknowledges the 
RO did not provide VCAA notice that a disability rating and 
an effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, because the claim is being 
denied, no disability rating or effective date will be 
assigned on this basis, so not providing additional notice 
concerning these downstream elements of the claim is moot and 
therefore, at most, harmless error.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).   
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and a letter from the Veteran's treating 
VA physician.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the Veteran and her representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that she is entitled to service 
connection for dysplasia because it is the result of a virus 
that she contracted during service.  The service treatment 
records show that in February, March, July, and October 2000 
the Veteran was diagnosed with mild, moderate, and severe 
dysplasia.  Therefore, in October 2000 she underwent loop 
electrical excision procedure (LEEP) of the transformation 
zone, or removal of a portion of the cervix.  Biopsy revealed 
mild to moderate dysplasia consistent with HPV infection.  A 
subsequent Pap smear done in January 2001 was abnormal.  
Service treatment records also show that in October 2002, she 
underwent another LEEP procedure.  HPV was found in March 
2003.  However, the treatment record shows that there was no 
dysplasia at that time.  Additionally, a September 2003 
gynecological examination was normal.  A repeat Pap smear 
done at the end of September 2003 showed abnormal cells 
again.  In October 2003, colposcopy ruled out dysplasia.  In 
April 2004, the impression was low grade squamous 
intraepithelial lesion.  

The Veteran underwent a VA examination in February 2005.  The 
report of that examination notes that the Veteran had a LEEP 
procedure done in 2000, as well as a history of abnormal Pap 
smears since being in the military.  It was also noted that 
the Veteran has a Pap smear monitoring every six months.  The 
examiner was unable to find a Pap smear after March 22, 2004.  
The examiner noted that the March 22, 2004 Pap smear 
indicates rare atypical squamous cells of undetermined 
significance.  As the Veteran was noted to be currently due 
for a Pap smear, one was scheduled for March 2005.  The 
results of the March 2005 Pap smear were within normal 
limits.  

Although the Veteran indicated in her May 2006 VA Form 9 that 
she had her annual Pap smear done in April 2006, she also 
indicated in her VA Form 9 that the results were normal with 
inflammation.  

Consequently, there is no finding of dysplasia during the 
period of the claim (the claim for entitlement to service 
connection for dysplasia was filed in October 2004).  The 
Board notes that, in the absence of proof of a current 
disability, there can be no valid claim for service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though 
the disability resolves prior to the Secretary's adjudication 
of the claim."  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Here, the February 2005 VA examination report notes 
that the Veteran had LEEP procedure for dysplasia in 2000, as 
well as a history of abnormal Pap smears since being in the 
military.  It was also noted that the Veteran has a Pap smear 
monitoring every six months.  The examiner was unable to find 
a Pap smear after March 22, 2004.  The March 22, 2004 Pap 
smear (done during service) indicates rare atypical squamous 
cells of undetermined significance.  As the Veteran was noted 
to be currently due for a Pap smear, one was scheduled for 
March 2005.  The results of the March 2005 Pap smear were 
within normal limits, and the April 2006 results were normal 
as well.  

In support of her claim, the Veteran submitted written 
correspondence from R. D. Dorris, MSN, ARNP, dated in May 
2005.  It was pointed out that "dysplasia is a "chronic" 
condition.  The virus which causes dysplasia, Human 
Papillomavirus, is not curable.  This virus can and does go 
into a remission state, but is at risk to return at any 
time."  In this regard, the evidence does not indicate that 
the Veteran has a current disability in the form of 
dysplasia, or has a current disability residual to dysplasia.   

Therefore, as indicated above, there is no finding of 
dysplasia during the period of the claim.  Because there was 
no current disability at the time the claim was filed, and 
there remains no current disability, no valid claim for 
service connection exists.


ORDER

Service connection for dysplasia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


